Citation Nr: 0917176	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  98-13 166	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.

2.  Entitlement to a compensable evaluation for an epigastric 
hernia.

3.  Entitlement to a compensable evaluation for hemorrhoids.

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION


The Veteran served on active duty from May 1971 to July 1972.  
He had prior service from July to September 1967, during 
which time he was a minor.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision entered in 
March 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois.  In May 2000, the 
Board denied, in pertinent part, entitlement to service 
connection for pes planus, and entitlement to increased 
ratings for an epigastric hernia and hemorrhoids.  The 
Veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  The Court in November and December 
2001 orders vacated the Board's May 2000 decision as to the 
issues denied and remanded such matters to the Board for 
readjudication.  

Following additional development, the Board, in February 
2006, denied entitlement to service connection for bilateral 
pes planus, and entitlement to increased ratings for an 
epigastric hernia, with a healed scar; and for hemorrhoids.  
The Board remanded the issue of entitlement to service 
connection for posttraumatic stress disorder.  The veteran 
again appealed to the Court.

In May 2008, the Court received notice of the Veteran's 
death.  In July 2008, the Court vacated the Board's February 
2006 decision. 




FINDINGS OF FACT

1.  The Veteran served on active duty from May 1971 to July 
1972.  He had prior service from July to September 1967, 
during which time he was a minor.

2.  In July 2008, VA was provided notice of the Veteran's 
death in April 2008.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim at this 
time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2008); but see Veterans' Benefits Improvement Act of 2008, 
Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of the 
appeal.  As a matter of law, appellants' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2008).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2008).  




ORDER

The appeal is dismissed.




		
DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


